Exhibit CERTIFICATION Certification required by Rule 13a-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States Code In connection with the report of Vasogen Inc. (the “Company”) on the Form 20-F for the fiscal year ended November 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Graham D. Neil, Vice President, Finance and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
